82051: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-35960: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82051


Short Caption:AVERY (RICKEY) VS. STATE C/W 82052Court:Supreme Court


Consolidated:82051*, 82052Related Case(s):82051-COA


Lower Court Case(s):Washoe Co. - Second Judicial District - CR180120Classification:Criminal Appeal - Other - Post-Conviction


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:07/02/2021How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantRickey Lee AveryLyn E. Beggs
							(Law Offices of Lyn E. Beggs, PLLC)
						


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Kevin P. Naughton
							(Washoe County District Attorney)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/11/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/06/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


11/06/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)20-40672




11/30/2020Transcript RequestFiled Certificate That No Transcript is Being Requested. (SC)20-43351




11/30/2020Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)20-43354




03/08/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: March 22, 2021. (SC)21-06668




03/22/2021BriefFiled Appellant's Opening Brief. (SC)21-08220




03/22/2021AppendixFiled Appellant's Appendix - Volume 1. (SC)21-08222




04/13/2021Notice/IncomingFiled Notice of Appearance - Kevin Naughton, Appellate Deputy, hereby gives notice of appearance as counsel for respondent.  (SC)21-10648




04/13/2021BriefFiled Respondent's Answering Brief.  (SC)21-10650




05/14/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due: May 27, 2021. (SC)21-13885




05/27/2021BriefFiled Appellant's Reply Brief. (SC)21-15292




05/27/2021Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


06/14/2021Notice/OutgoingIssued Notice of Transfer Case to Court of Appeals. (SC)21-17052




06/14/2021Case Status UpdateTransferred to Court of Appeals. (SC)


06/14/2021Case Status UpdateTransferred from Court of Appeals. (SC)


06/14/2021Notice/OutgoingIssued Notice Regarding Transfer Case to Court of Appeals. (SC)21-17124




07/02/2021Case Status UpdateSubmitted for Decision. (SC).


12/17/2021Order/DispositionalFiled Order Vacating Judgment and Remanding.  We elect to consolidate these appeals for disposition.  "ORDER the judgment of the district court VACATED AND REMAND this matter to the district court for proceedings consistent with this order."   fn1[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  JH/DH/MG  Nos. 82051/82052.  (SC)21-35960





Combined Case View